960 So. 2d 809 (2007)
Clarence ALLEN, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D05-3490.
District Court of Appeal of Florida, First District.
June 27, 2007.
Clarence Allen, pro se, Petitioner.
Bill McCollum, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Petitioner's "Motion to Rule on Civil Liability Claim Issue on Order to Show Cause for Status Report/process" will be treated by this court as a response to the order of May 16, 2007. The petition for writ of mandamus is denied as moot.
BENTON, PADOVANO, and THOMAS, JJ., concur.